Morrill, O. J.
—Pollard, as indorsee of a promissory note made by Hailey, brought suit thereon, to which Hai*605ley pleaded that the payment of the note was to be made in Confederate money, and that this money was worth only one-fifth of its nominal value.
The cause was submitted to the judge without a jury, who gave a judgment on the note for the sum called for therein. Quite a number of witnesses were examined upon the question at issue, and, among others, the payee of the note. We concur in the views of the district judge both as to the facts and the law, and affirm the judgment.
Judgment affirmed.